DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/2021 has been entered.

 Response to Arguments
Applicant's arguments filed 3/15/2021 have been fully considered but they are not persuasive.
A) Applicant argues that Arnold does not teach distinct sets of alternating dielectric layers and internal electrode layers.  
	It is submitted that Arnold does teach distinct sets of alternating dielectric layers and internal electrode layers.  Fig. 4 & Fig. 4a of Arnold discloses a multilayer ceramic capacitor having alternating dielectric layers and internal electrodes layers (see annotated fig. 4 below).   See also 2010/0188799 – [0101].

    PNG
    media_image1.png
    740
    757
    media_image1.png
    Greyscale
 

	B) Applicant argues that Arnold fails to teach external terminals comprising a first set of external terminals and a second set of external terminals wherein a first set of alternating dielectric layers and internal electrode layers is electrically connected to the first set of external terminals and wherein a second set of alternating dielectric layers and internal electrode layers is electrically connected to the second set of external terminals as also required by independent claim 1.
	It is submitted that Arnold teach external terminals comprising a first set of external terminals and a second set of external terminals wherein a first set of alternating dielectric layers and internal electrode layers is electrically connected to the first set of external terminals and wherein a second set of alternating dielectric layers and internal electrode layers is electrically connected to the second set of external terminals (see annotated figure 5 below).

    PNG
    media_image2.png
    700
    955
    media_image2.png
    Greyscale

C) Applicant has not traverse the examiner’s assertion of official notice in the response filed 3/15/2021 and the well-known in the art statement is taken to be admitted prior art (see MPEP 2144.03).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 12-15, 22-23, and 25-26  is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Arnold et al. (US 4,831,494).
Regarding claim 1, Arnold et al. disclose in fig. 4, 4A, and 5, a multilayer capacitor (title) comprising:
a main body containing a first set (114, 16) of alternating dielectric layers (16) and internal electrode layers (114) and a second set (114, 16) of alternating dielectric layers (16) and internal electrode layers (114),
wherein the first set (114, 16) is separated from the second set (114, 16) by a distance greater (50) than the thickness of at least one dielectric layer (16) in a set and wherein the first set is separated from the second set by dielectric layers (50),
each set of alternating dielectric layers (16) and internal electrode layers (114) containing a first internal electrode layer (114) and a second (114) internal electrode layer,
each internal electrode layer including a top edge (top), a bottom edge (bottom) opposite the top edge, and two side edges extending between the top edge and the bottom edge that define a main body of the internal electrode layer,

external terminals (34) electrically connected to the internal electrode layers (114, 114) wherein the external terminals (34, 46) are formed on a top surface of the capacitor and a bottom surface of the capacitor opposing the top surface of the capacitor and wherein each respective set of alternating dielectric layers and internal electrode layers (114, 114) is electrically connected to respective external terminals (34, 36), and
wherein the capacitor has an inductance of less than 1 nanohenry (C: 6, L: 60-65).
Arnold et al. do not disclose a specific example of the above claim structure.  However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form multilayer capacitor so that the first set is separated by a second set by a distance greater than the distance of the dielectric layer of each set so that adjacent islands can be formed while proper insulating can be attained. 
Regarding claims 2, 3, and 22, Arnold et al. disclose the inductance of the capacitor is less than 1 pH (C:6, L: 60-65). 
Claims 2, 3, and 22 recite a feature that has to be certified with specialized testing equipment, not at the disposal of the Office.  However, as noted in the rejection of claim 2 above, Arnold et al. disclose a multilayer ceramic capacitor having the prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).	
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) 
Regarding claim 4, Arnold et al. disclose the first internal electrode layer (114, 122) and the second internal electrode layer (opposite 114, opposite 122) are interleaved in an opposed relation and dielectric layer is positioned between the first internal electrode layer and the second internal electrode layer.
Regarding claim 5, Arnold et al. disclose each internal electrode layer includes at least two lead tabs (see fig. 4, 4A, 20, 43) extending from the top edge (20), the bottom edge (43), or both the top edge and the bottom edge.
Regarding claim 6, Arnold et al. disclose in fig. 4A, at least one lateral edge of the lead tab (20) on the top edge is substantially aligned with at least one lateral edge of the lead tab (43) on the bottom edge.  
Regarding claim 7, Arnold et al. disclose at least one lateral edge of the lead tab (43) on the top edge, at least one lateral edge of the lead tab on the bottom edge, or both are aligned with a side edge (See fig. 4A).
Regarding claim 8, Arnold et al. disclose at least one lateral edge of the lead tab (20) on the top edge and at least one lateral edge of the lead tab (34) on the bottom edge are aligned with the side edge (fig. 4A).
Regarding claim 9, Arnold et al. disclose at least one lead tab (20 – top fig. 4) is offset from the side edge while at least one lead tab is aligned with the side edge (43 – bottom fig. 4) wherein at least one of the lead tabs is on the top edge and the other lead tab is on the bottom edge.
Regarding claim 10, Arnold et al. disclose at least one tab (20) on the top edge  offset from the side edge a different distance than an offset of at least one lead tab (43) on the bottom edge (See fig. 4).
Regarding claims 12-13, Arnold et al. disclose the external terminals include a metal layer (a metallized layer – C:L 7, L: 32-28).   The language, term, or phrase “the external terminals include an electroplated layer/electroless plated layer, is directed to towards the process of forming the external electrodes.  It is well settled that “product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually measured. In re Hirao, 190 USPQ15 at 17 (footnote 3). See also. In re Brown, 173 USPQ 685; In re Luck, 111 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ554 does not deal with this issue); In re Marosiet aI., 218 USPQ289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product 
Regarding claims 14-15, Arnold et al. disclose the external electrode comprises three metal layers (C: 7, L: 65-50).   The language, term, or phrase “the external terminals include an electroplated layer/electroless plated layer, is directed to towards the process of forming the external electrodes.  It is well settled that “product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually measured. In re Hirao, 190 USPQ15 at 17 (footnote 3). See also. In re Brown, 173 USPQ 685; In re Luck, 111 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ554 does not deal with this issue); In re Marosiet aI., 218 USPQ289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise. The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference. As 
Regarding claim 18, Arnold et al. disclose the multilayer ceramic capacitor can be mounted on a printed circuit board (C:10, L: 10-12).
 Regarding claim 23, Arnold et al. disclose the external terminals (34, 46) are formed only on the top surface of the capacitor and the bottom surface of the capacitor opposing the top surface of the capacitor.
Regarding claim 25, Arnold et al. disclose the external terminals are provided in at least two rows and at least two columns (see fig. 5).
Regarding claim 26, Arnold et al. disclose each adjacent external terminal (34) is of an opposite polarity (see fig. 4).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (US 4,831,494).
Regarding claim 11, Arnold et al. disclose the claimed invention except for the top edge and the bottom edge include a different number of lead tabs. 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the multilayer ceramic capacitor of Arnold et al. so that the top edge and the bottom edge include a different number of lead tabs, since such a modification would form a capacitor element having desired electrical properties (ESL).  It would have been obvious to a person of ordinary skill in the art to form the top edge (or bottom edge) having more electrical connections than the bottom edge (or top edge). 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (US 4,831,494) in view of Ritter et al. (US 2004/0257748).
Regarding claim 16, Arnold et al. disclose the claimed invention except for the first electroless plated layer includes copper, the second electroplated layer includes nickel, and the third electroplated layer includes tin.
Ritter et al. disclose a multilayer ceramic capacitor a terminal comprising a first copper plating layer, a second nickel-plating layer and a third tin plating layer [0136].
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to form the external terminals of the Takashima et al. to include a first copper plating layer, a second nickel-plating layer and a third tin plating layer, since such a modification would form extremely thin film external electrodes.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (US 4,831,494) in view of applicant’s admitted prior art (AAPA).
Regarding claim 17, Arnold et al. disclose the sets are separated by a dielectric having a thickness of greater than the thickness of the dielectric contained in each set. 
Arnold et al. disclose the claimed invention except for the capacitor includes a third set of dielectric and electrode layers, wherein the third set is separated from the second set by a distance greater than the thickness of dielectric contained in the set. 
AAPA discloses forming more a laminate multilayer ceramic capacitor having more than two sets of alternating dielectric layers and internal electrode layers is well known. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Arnold et al. to include a third set of dielectric and internal electrode layers that is separated from the second set by a distance greater than the thickness of at least one dielectric in the set, since such a modification would form a multilayer capacitor having an additional capacitor element that is contained within the laminate.  

Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (US 4,831,494) in view of Chung et al. (US 2004/0125580).
Regarding claims 19 and 21, Arnold et al. disclose the claimed invention except for the board further comprises an integrated circuit package and wherein the capacitor is positioned between the circuit board and the integrated circuit package in a vertical 
Chung et al. disclose capacitors that are mounted between a printed circuit board and a package [0030]-[0031].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the board of Arnold et al. so that it further comprises an integrated circuit package and wherein the capacitor is positioned between the circuit board and the integrated circuit package in a vertical direction such that the circuit board, the capacitor, and the integrated circuit package are present in a stacked arrangement, since such a modification would form a board with an integrated circuit package, and the low inductance capacitor where electrical shorting is prevented.
Regarding claim 20, the modified Arnold et al. disclose the capacitor is directly connected to the circuit board and the integrated circuit package [0030]-[0031].

Claims 24 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (US 4,831,494) in view of Lee (US 2015/0016016).
Regarding claims 24 and 27, Arnold et al. disclose the claimed invention except for first set is separated from the second set by a distance of greater than five times than the thickness of at least one dielectric layer in a set. 
Lee discloses a first capacitor set (127) that is separated from a second capacitor set (125) by a distance greater than five times greater (115) than the thickness of at least one dielectric layer in a set.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985.  The examiner can normally be reached on Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on 571-272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848